Citation Nr: 1033151	
Decision Date: 09/02/10    Archive Date: 09/13/10

DOCKET NO.  08-01 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a neck disorder, to 
include as secondary to residuals of a gunshot wound to the right 
shoulder.  

2.  Entitlement to a disability rating greater than 30 percent 
for limitation of motion of the right arm.  

3.  Entitlement to a disability rating greater than 20 percent 
for residuals of a fracture of the right scapula, status post-
gunshot wound, with a scar and degenerative joint disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and E.C.


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The appellant, who is also the Veteran, served on active duty 
from September 1948 to May 1952.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a April 2007 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied the 
Veteran service connection for a head and neck disorder, claimed 
as secondary to his service-connected residuals of a gunshot 
wound, and increased ratings for his disabilities of the right 
arm and shoulder, status post-gunshot wound.  The Veteran 
subsequently initiated and perfected appeals of these rating 
determinations.  

In February 2010, the Veteran testified before the undersigned 
Acting Veterans Law Judge, seated at the RO.  This appeal was 
initially presented to the Board in March 2010, at which time it 
was remanded for additional development.  The required 
development has been completed and this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

Within a June 2010 rating decision, the RO granted the Veteran 
service connection for headaches, as secondary to his gunshot 
wound of the right shoulder.  Generally, where an appellant is 
awarded service connection for a claimed disability, that issue 
is no longer on appeal before the Board.  See generally Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 
F.3d 1030 (Fed. Cir. 1997).  However, in the present case, the 
Veteran originally sought service connection for a "head and 
neck condition"; thus, the Board does not find the grant of 
service connection for headaches to constitute a full grant of 
the benefit sought on appeal, as he also reported a neck 
disorder.  Therefore, the issue on appeal will be reframed as 
entitlement to service connection for a neck disorder.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Competent evidence has not been presented of a nexus between 
a current neck disorder and a disease or injury incurred during 
active military service, to include a right shoulder gunshot 
wound.  Such a disorder also did not manifest to a compensable 
degree within a year of service separation, and is not due to, 
the result of, or is aggravated by a service-connected 
disability.

2.  The Veteran's degenerative joint disease of the right 
shoulder joint is characterized by an ability to raise his right 
(major) arm to approximately shoulder height.  

3.  The Veteran's fracture of the right scapula, with scarring 
and degenerative joint disease, resulting from a gunshot wound to 
the right shoulder, results in some pain and weakness of the 
right shoulder joint.  


CONCLUSIONS OF LAW

1.  Service connection for a neck disorder, to include as 
secondary to residuals of a right shoulder gunshot wound, is not 
warranted.  38 U.S.C.A. §§ 1112, 1131, 1133, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

2.  The criteria for a disability rating greater than 30 percent 
for limitation of motion of the right arm, resulting from a right 
shoulder gunshot wound have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-5203 
(2009).

3.  The criteria for a disability rating greater than 20 percent 
for fracture of the right scapula, with scarring and degenerative 
joint disease, resulting from a gunshot wound to the right 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5200-03 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a neck disorder, to 
include as secondary to a gunshot wound of the right shoulder.  
He also contends that his service-connected limitation of motion 
of the right arm and residuals of a fracture of the right 
scapula, status post-gunshot wound, with a scar and degenerative 
joint disease are more disabling than currently evaluated.  

Service Connection Issue

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304.  Service connection may also be awarded for certain 
disabilities, such as arthritis, which manifest to a compensable 
degree within a year of service separation.  38 U.S.C.A. §§ 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Finally, service 
connection may be awarded for any disability which is due to or 
the result of, or is otherwise aggravated by, a service-connected 
disability. 38 C.F.R. § 3.310 (2009); Allen v. Brown, 7 Vet. App. 
439 (1995).  

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  
When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.

The Veteran's service treatment records indicate he suffered a 
gunshot wound as the result of enemy small arms fire in November 
1950, specifically, an entrance would just above the right 
clavicle, and an exit would just above the upper border of the 
scapula.  No nerve or artery involvement was noted.  The Veteran 
also sustained compound fractures of the right scapula and 2nd 
right rib.  These injuries were also without artery or nerve 
involvement, and healed without complications.  He was afforded 
extended convalescence and physical therapy, which was delayed by 
a bout of malaria, and he was returned to duty in September 1951.  
A May 1952 service separation examination noted no abnormality of 
the neck or spine.  

The Veteran first filed a claim for service connection for a neck 
disorder in November 2006.  A VA orthopedic examination was 
afforded the Veteran in November 2007.  At that time, the Veteran 
reported longstanding mechanical neck pain in the right nuchal 
and suprascapular trapezius muscles.  He indicated that he has 
received conservative treatment over the years, without surgery 
or steroidal injections.  Physical examination of the cervical 
spine revealed normal curvature, without spinous process 
tenderness.  Tenderness was present in the right suprascapular 
and nuchal trapezius muscles, but he was without spasm.  
Sensation was intact in the upper extremities, and motor strength 
was 5/5.  Reflexes were physiologic and symmetric.  Range of 
motion was within normal limits, albeit with pain reported at the 
extremes of motion across each plane.  X-rays indicated some 
reversal of the cervical lordosis, and some disc space narrowing 
and degenerative disc disease at C3-5.  The examiner offered no 
opinion regarding the etiology of the Veteran's cervical spine 
disability.  However, in a December 2007 examination report 
addendum, the examiner stated, upon review of the claims file, 
that the Veteran's degenerative disc disease of the cervical 
spine was "less than likely caused by or a result of the gunshot 
wound of the right shoulder."  The examiner could find no 
studies suggesting degenerative joint disease of an upper 
extremity joint could result in degenerative changes in the 
cervical spine.  The more likely cause of the degenerative disc 
disease of the cervical spine was aging, according to the 
examiner.  

During his February 2010 personal hearing, the Veteran stated he 
had long experienced pain and stiffness of the neck following his 
gunshot wound during military service.  Since service, he has 
managed his neck and shoulder pain with chiropractic care and 
therapeutic massage.  

The Veteran was next afforded a subsequent VA orthopedic 
examination in May 2010.  The claims file was reviewed in 
conjunction with the examination.  The examiner noted the history 
of the Veteran's gunshot wound to the right shoulder, as well as 
his current complaints and physical findings.  Regarding the 
Veteran's neck pain, the examiner found this was likely the 
result of muscle spasms of the right trapezius muscle due to the 
original gunshot wound and subsequent scar tissue.  This muscle 
had its upper border along the base of the neck, causing pain, 
stiffness, and tension headaches.  These symptoms improved with 
massage.  The examiner found no intrinsic cervical spinal issue 
resulting in the Veteran's current gunshot wound symptomatology 
and found that it was the musculature, specifically the right 
trapezium, that was resulting in the Veteran's symptomatology of 
the neck.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against the award of service 
connection for a neck disability, to include as secondary to a 
gunshot wound of the right shoulder.  Considering first 
entitlement to service connection for a neck disability on a 
direct basis, the evidence does not demonstrate and the Veteran 
does not allege injury to his cervical spine during military 
service.  The service treatment records do not indicate the 
Veteran's cervical spine was injured during military service, to 
include as a result of his gunshot wound, and his May 1952 
service separation examination was negative for any abnormality 
of the neck or spine.  Additionally, a September 1952 post-
service VA medical examination noted no disabilities of the neck 
or spine at that time and the Veteran did not complain of a neck 
disorder until November 2006, approximately 54 years after his 
discharge from military service.  In the absence of any competent 
evidence to the contrary, the Board finds the Veteran did not 
sustain a neck or cervical spine disorder during military 
service, nor did one manifest to a compensable degree within a 
year thereafter.  Thus, service connection on a direct basis for 
a neck disability must be denied.  

Based on review of the record, the Board must also conclude the 
Veteran's current neck disability, degenerative disc disease of 
the cervical spine, is neither caused nor aggravated by his 
service-connected residuals of a gunshot wound to the right 
shoulder.  According to the December 2007 VA examination report 
addendum, the Veteran's degenerative disc disease of the cervical 
spine was "less than likely caused by or a result of the gunshot 
wound of the right shoulder."  The November/December 2007 VA 
examiner furthermore could find no studies suggesting 
degenerative joint disease of an upper extremity joint could 
result in degenerative changes in the cervical spine.  The most 
likely cause of the Veteran's degenerative disc disease of the 
cervical spine was aging, according to the examiner.  The May 
2010 VA examiner also found no intrinsic cervical spinal issue 
resulting in the Veteran's current gunshot wound symptomatology.  

While the May 2010 VA examiner has stated the Veteran has scar 
tissue of the right trapezius muscle, causing spasm and resulting 
in tension headaches, the Board observes that service connection 
has already been awarded the Veteran for such headaches.  In the 
absence of competent evidence to the contrary, service connection 
must be denied on a secondary basis for a neck disability 
resulting from his service-connected residuals of a right 
shoulder gunshot wound.  

It is acknowledged that the Veteran is competent to give evidence 
about his observable symptomatology.  Layno v. Brown, 6 Vet. App. 
465 (1994).  It is further acknowledged that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of contemporaneous 
medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 
2006).  Here, however, any statements as to continuous neck 
problems are not found to be persuasive in light of the fact that 
the Veteran denied problems upon separation and did not raise a 
claim until approximately 54 years following discharge.  For 
these reasons, continuity of symptomatology has not here been 
established, either through the competent evidence or through the 
Veteran's statements and testimony.  Moreover, there is no 
medical evidence in the record that links any current neck 
disorder to an incident of the Veteran's active military service, 
to include his service-connected right shoulder disorder 

The Veteran himself asserts his residuals of a gunshot wound to 
the right shoulder result in a current disorder of the neck.  
However, as a layperson, the Veteran is not capable of making 
medical conclusions; thus, his statements regarding causation are 
not competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  Furthermore, orthopedic disorders such as 
degenerative disc disease are complex disorders which require 
specialized training for a determination as to diagnosis and 
causation, and they are therefore not susceptible of lay opinions 
on etiology, and the Veteran's statements therein cannot be 
accepted as competent medical evidence.  

In conclusion, the preponderance of the evidence is against the 
award of service connection for a neck disorder.  The Veteran's 
current d degenerative disc disease at C3-5 was not incurred in 
active military service, manifested to a compensable degree 
within a year thereafter, and is not due to, the result of, or 
aggravated by a service-connected disability.  As a preponderance 
of the evidence is against the award of service connection, the 
benefit of the doubt doctrine is not applicable in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).  

Increased Rating Issues

Disability evaluations are based upon the average impairment of 
earning capacity as contemplated by the schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In order to 
evaluate the level of disability and any changes in condition, it 
is necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In cases in which a reasonable doubt arises as 
to the appropriate degree of disability to be assigned, such 
doubt shall be resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  38 C.F.R. § 4.7.  

The Board has long recognized that, when considering initial 
ratings, the degree of impairment since the effective date of the 
grant of service connection must be considered, to include the 
possibility that a staged rating may be assigned.  See Fenderson 
v. West, 12 Vet. App. 119 (1998).  However, in the case of Hart 
v. Mansfield [21 Vet. App. 505 (2007)], the U.S. Court of Appeals 
for Veterans Claims (Court) held that staged ratings are also 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibited symptoms that would warrant different 
ratings.  As such, the Board will consider whether staged ratings 
are appropriate to the pending appeal.  

When evaluating musculoskeletal disabilities, the Board must also 
consider whether a higher disability evaluation is warranted on 
the basis of functional loss due to pain or due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45 under any applicable diagnostic 
code pertaining to limitation of motion.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  

As above, the Veteran's service treatment records indicate he 
suffered a gunshot wound as the result of enemy small arms fire 
in November 1950, specifically, an entrance would just above the 
right clavicle, and an exit would just above the upper border of 
the scapula.  No nerve or artery involvement was noted.  The 
Veteran also sustained compound fractures of the right scapula 
and 2nd right rib.  These injuries were also without artery or 
nerve involvement, and healed without complications.  He was 
afforded extended convalescence and physical therapy, and he was 
returned to duty in September 1951.  By rating decision dated in 
October 1952 the RO granted service connection for GSW (gunshot 
wound), healed, perforating right posterior thorax with residual 
pleurisy, chronic, fibrinous, assigning a 20 percent disability 
rating.  By rating decision dated in April 1978 the RO granted a 
separate 20 percent disability rating for limitation of motion, 
right arm.  Also, by rating decision dated in March 2004 the RO 
increased the disability rating for limitation of motion, right 
arm from 20 percent to 30 percent.  


Upon receipt of an increased rating claim in November 2006, the 
Veteran was afforded a VA orthopedic examination in March 2007.  
His reported symptoms included pain, described as 10/10 on 
occasion, and spasm of the right suprascapular and nuchal 
trapezius muscles.  He took no medication for his pain, and 
stated it was completely relieved with massage.  He had no 
dysesthesias or paresthesias of the right arm distal to the 
axilla, and denied that his condition rendered him housebound.  
On objective examination, the Veteran used no orthopedic device 
for his right shoulder or arm.  He had a 1 cm by 2 cm linear 
concave scar over the right scapula.  The scar was well-healed, 
without indication of inflammation.  On palpation, tenderness was 
reported involving the right suprascapular and nuchal trapezius 
muscles.  Slight spasm was also present.  No subacromial, 
acromioclavicular, deltoid, or glenohumeral tenderness was 
observed.  The drop-arm test was negative.  The apprehension and 
impingement signs were negative.  Range of motion testing 
revealed forward flexion to 180 degrees, abduction to 180 
degrees, and external and internal rotation to 90 degrees each.  
No additional limitation of motion was noted due to such factors 
as weakness, fatigability, loss or coordination.  X-rays of the 
right shoulder confirmed a slight deformity of the scapular spine 
with large spurring present on the scapula.  No shrapnel was 
present in the wound site.  Mild degenerative joint disease and 
joint space narrowing were also present in the right 
acromioclavicular joint.  

On VA orthopedic examination in November 2007, the Veteran's 
motor strength was 5/5 for all muscle groups of the upper 
extremities, and sensation was intact to light touch.  Reflexes 
were also within normal limits.  

During his February 2010 personal hearing, the Veteran testified 
he had long experienced pain and stiffness of the neck and right 
shoulder following his gunshot wound during military service.  
Since service, he has managed his neck and shoulder pain with 
chiropractic care and therapeutic massage.  

The Veteran was next afforded a VA orthopedic examination in May 
2010.  The claims file was reviewed in conjunction with the 
examination.  The Veteran was noted to have sustained a through 
and through gunshot wound of the right shoulder during military 
service, entering in the supraclavicular area and exiting through 
the right scapula.  The bullet transversed the right trapezius 
muscle.  Current symptoms included pain of the right shoulder and 
weakness with overhead lifting.  Range of motion testing 
indicated full range of motion, without intrinsic shoulder pain.  
No additional limitation of motion was noted to result from 
repetitive use, and the Veteran denied incoordination, fatigue, 
or lack of endurance.  Muscle strength was 4+/5, with pain 
reported.  No flare-ups were reported.  The impression was of a 
normal glenohumeral joint, with some trapezius muscle pain and 
weakness throughout the shoulder range of motion.  The examiner 
concluded that the pain was likely the result of scar tissue in 
the trapezius muscle resulting from the gunshot wound.  

1.	 Limitation of motion - Right arm

The Veteran's right arm disorder is currently rated under 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5201, for limitation of 
motion of the arm.  Because the Veteran is right hand-dominant, 
the disability ratings for the major upper extremity will be 
considered.  DC 5201 provides a 30 percent rating for limitation 
of motion of the arm to midway between the side and shoulder 
level, and a 40 percent rating for motion limited to 25 degrees 
from the side.  A 40 percent rating is the maximum schedular 
rating under Diagnostic Code 5201.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against the award of a 
disability rating greater than 30 percent for the Veteran's right 
shoulder disability.  According to the March 2007 and May 2010 VA 
examination reports, the Veteran has both flexion and abduction 
of the right shoulder which allows raising of the right arm to 
approximately shoulder level or higher; in fact, his range of 
motion has been described as full or near full.  Thus, because 
the Veteran's right arm motion exceeds that of 25 degrees from 
his side, a 40 percent rating under DC 5201 is not warranted.  
While the Veteran reports additional impairment due to such 
factors as pain, pain on use, fatigability, and weakness, no 
examiner has expressed such impairment in terms of additional 
limitation of motion which would reduce his right arm mobility to 
25 degrees from his side; thus, an increased rating based on 
these factors is not warranted.  See DeLuca, 8 Vet. App. at 202.  
Next, evaluation of the Veteran's right shoulder disability under 
other criteria for the shoulder joint would not result in an 
increased rating, as he does not display ankylosis of the 
shoulder joint or fibrous union of the humerus, as would warrant 
an increased rating pursuant to DCs 5200 and DC 5202.  Finally, 
insomuch as the Veteran's right shoulder disability has 
demonstrated an essentially similar degree of impairment during 
the pendency of this appeal, a staged rating is not warranted at 
the present time.  See Fenderson, supra.  

The Veteran and his representative have asserted that a separate 
rating is warranted based on the Veteran's degenerative joint 
disease of the right shoulder, resulting from his gunshot wound.  
For VA compensation purposes, degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the specific 
joint or joints involved, with a minimum rating of 10 percent to 
be assigned for each major joint affected by limitation of 
motion.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71a, DC 5003.  The Board notes 
in the present case that the Veteran has already been assigned a 
disability rating in excess of 10 percent for his limitation of 
motion of the right arm.  To further assign a separate rating for 
the Veteran's arthritis, in addition to that already assigned for 
his limitation of motion of the same joint, would amount to 
pyramiding, a practice which is forbidden by regulation.  See 
38 C.F.R. § 4.14.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 30 percent for the Veteran's 
limitation of the right arm resulting from his right shoulder 
gunshot wound.  As a preponderance of the evidence is against the 
award of an increased rating, the benefit of the doubt doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  

2.	 Fracture - Right scapula

The Veteran's fracture of the right scapula is currently rated 
under 38 C.F.R. § 4.71a, DC 5203, for impairment of the clavicle 
or scapula.  As noted above, because the Veteran is right-handed, 
the ratings for the major upper extremity apply.  DC 5203 awards 
a maximum 20 percent schedular evaluation for dislocation or 
nonunion of the clavicle or scapula, with loose movement.  In the 
alternative, a rating may be assigned based on impairment of 
function of the contiguous joint.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence is against a disability rating 
greater than 20 percent for the Veteran's residuals of a fracture 
of the right scapula resulting from his gunshot wound to the 
right shoulder.  As noted above, the Veteran has already been 
awarded the maximum schedular rating under DC 5203 for impairment 
of the clavicle or scapula of the major upper extremity.  
Furthermore, evaluation of the Veteran's right shoulder 
disability under other criteria for the shoulder joint would not 
result in an increased rating, as he does not display ankylosis 
of the shoulder joint or fibrous union of the humerus, as would 
warrant an increased rating.  The Board also observes that the 
Veteran has already been afforded a separate compensable rating 
of 30 percent under DC 5201, for limitation of motion of the 
right arm.  Consideration under the criteria for muscle or nerve 
injuries is not warranted, as the Veteran has full or near-full 
strength and motor function of the right upper extremity, and his 
neurological responses are within normal limits.  Thus, 
evaluation of his disability under the diagnostic criteria for 
muscles and/or nerves would not result in a disability rating in 
excess of 20 percent.  Finally, insomuch as the Veteran's right 
shoulder disability has demonstrated an essentially similar 
degree of impairment during the pendency of this appeal, a staged 
rating is not warranted at the present time.  See Fenderson, 
supra.  

In reviewing the Veteran's claim, the Board is also aware that 
separate ratings may be awarded for distinct symptomatology or 
manifestations of the service-connected disability at issue.  See 
Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding that 
evaluations for distinct disabilities resulting from the same 
injury could be combined so long as the symptomatology for one 
condition was not "duplicative of or overlapping with the 
symptomatology" of the other condition).  In the present case, 
the Veteran has a gunshot wound scar of the right shoulder.  
However, according to the March 2007 examination report, his scar 
is well-healed and asymptomatic on objective evaluation.  Based 
on these findings, a separate 10 percent rating is not warranted 
at present under the criteria for skin disabilities.  See 38 
C.F.R. § 4.118, DCs 7800-05.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 20 percent for the Veteran's 
residuals of a fracture of the right scapula, secondary to a 
gunshot wound, with degenerative joint disease and scarring.  As 
a preponderance of the evidence is against the award of an 
increased rating, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  

Extraschedular consideration

Consideration has also been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the Veteran.  See Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009) (claim for an increased rating includes 
consideration of whether a total disability rating by reason of 
individual unemployability is warranted under the provisions of 
38 C.F.R. § 4.16).  Disability evaluations are determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  To accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director or 
the Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  Id.  The Court has 
held that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance; however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  Either the RO or the 
Board must first determine whether the schedular rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  Id. at 115.  If the schedular rating criteria do 
reasonably describe the Veteran's disability level and 
symptomatology, the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not required, and 
the analysis stops.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the Veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
appropriately with the criteria found in the relevant DCs for the 
disabilities at issue.  The Board observes the Veteran is retired 
after working for many years, and has not required frequent or 
extended hospitalization for his service-connected residuals of 
his gunshot wound to the right shoulder during the pendency of 
this appeal.  Additionally, no examiner has stated the Veteran's 
service-connected disabilities alone are the cause of any marked 
interference with employment.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disabilities.  The Board does not find that the schedular 
criteria have been inadequate for rating the manifestations of 
the service-connected disabilities on appeal.  See 38 U.S.C.A. 
§ 1155 (Disability evaluations are determined by the application 
of a schedule of ratings which is based on average impairment of 
earning capacity).  For these reasons, referral for 
extraschedular consideration is not warranted.  

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

With regard to the service connection issue, compliant notice was 
sent in December 2006 and April 2010 letters and the claim was 
readjudicated in a June 2010 supplemental statement of the case.  
Mayfield, 444 F.3d at 1333.  

With regard to the increased rating issues, such notice was not 
provided in this case.  Although the appellant received 
inadequate notice, the record reflects that the purpose of the 
notice was not frustrated.  Vazquez-Flores, 22 Vet. App. at 49.

In December 2006 and April 2010 letters, the RO stated that to 
establish entitlement to an increased evaluation for his service-
connected disabilities, the evidence must show that his condition 
"ha[d] worsened enough to warrant the payment of a greater 
evaluation."  The letter also explained that the VA was 
responsible for (1) requesting records from Federal agencies, (2) 
assisting in obtaining private records or evidence necessary to 
support his claim, and (3) providing a medical examination if 
necessary.  The April 2007 rating decision explained the criteria 
for the next higher disability rating available for the service-
connected disabilities under the applicable diagnostic codes.  
The January 2008 statement of the case provided the appellant 
with the applicable regulations relating to disability ratings 
for his service-connected disabilities, as well as the 
requirements for an extraschedular rating under 38 C.F.R. § 
3.321(b) and stated that, pursuant to 38 C.F.R. § 4.10, 
disability evaluations center on the ability of the body or 
system in question to function in daily life, with specific 
reference to employment.  Moreover, the record shows that the 
appellant was represented by a Veteran's Service Organization and 
its counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person would 
have understood from the information that VA provided to the 
appellant what was necessary to substantiate his increased rating 
claims, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claims such that the 
essential fairness of the adjudication was not affected.  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issues on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as any reported VA and non-VA medical 
records.  He has also been afforded VA medical examinations on 
several occasions, most recently in May 2010.  The Board notes 
that the VA examination reports contain sufficiently specific 
clinical findings and informed discussion of the pertinent 
history and clinical features of the disability on appeal and are 
adequate for purposes of this appeal.  In February 2010, the 
Veteran was afforded the opportunity to testify before the 
undersigned Acting Veterans Law Judge.  All known and available 
records relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the appellant 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.


ORDER

Service connection for a neck disorder, to include as secondary 
to residuals of a gunshot wound of the right shoulder is denied.  

A disability rating greater than 30 percent for limitation of 
motion of the right arm, due to a gunshot wound of the right 
shoulder is denied.  

A disability rating greater than 20 percent for residuals of a 
fracture of the right scapula, secondary to a gunshot wound of 
the right shoulder, with degenerative joint disease and scarring 
is denied.  




____________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


